Citation Nr: 0509107	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  00-20 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease and asthma secondary to 
service-connected neurodermatitis.

2.  Service connection for arthritis secondary to service-
connected neurodermatitis.

3.  Service connection for systemic lupus erythematous 
secondary to service-connected neurodermatitis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
November 1960.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2000 RO decision which determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for chronic 
obstructive pulmonary disease and asthma secondary to 
service-connected neurodermatitis, and which also denied 
claims of entitlement to service connection for arthritis 
secondary to service-connected neurodermatitis, and service 
connection for systemic lupus erythematous secondary to 
service-connected neurodermatitis.  In January 2001, the 
veteran testified at a hearing at the RO.  In September 2002, 
the Board conducted additional development regarding the 
claims.  In August 2003, the Board remanded the claims to the 
RO for additional evidentiary development.


FINDINGS OF FACT

1.  In a July 1996 decision, the RO denied the veteran's 
claim for service connection for chronic obstructive 
pulmonary disease and asthma secondary to service-connected 
neurodermatitis.  Evidence received since that time is 
cumulative or redundant, or is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

2.  The veteran does not have a current medical diagnosis of 
arthritis.

3.  Systemic lupus erythematous began many years after active 
service, was not caused by any incident of service, and was 
not caused or permanently worsened by service-connected 
neurodermatitis.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for chronic obstructive 
pulmonary disease and asthma secondary to service-connected 
neurodermatitis, and the July 1996 RO decision remains final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).

2.  Arthritis was not incurred in or aggravated by active 
service, and is not proximately due to or the result of 
service-connected neurodermatitis.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

3.  Systemic lupus erythematous was not incurred in or 
aggravated by active service, and is not proximately due to 
or the result of service-connected neurodermatitis.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claims.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claims and  inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claims and which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in a letter 
dated in March 2004, and in the September 2000 statement of 
the case and the February 2001 and November 2004 supplemental 
statements of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c),(d).  The duty to assist also includes obtaining 
records of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the appellant.  If VA is unable to obtain 
records identified by the appellant, VA must notify him of 
the identity of the records that were not obtained, explain 
the efforts taken to obtain the records, and describe any 
further action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claims under the VCAA.  
VA examinations have been provided where necessary.  Service, 
VA, and private medical records have been associated with the 
claims file, and there do not appear to be any outstanding 
medical records that are relevant to this appeal.  The 
appellant was advised to provide VA with information 
concerning any evidence he wanted VA to obtain or to submit 
the evidence directly to VA.  The Board notes that the 
appellant submitted additional evidence regarding medical 
treatment received in March 2005; however, the Board finds 
that such medical information is not relevant to the claims 
at issue here.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

I.  New and material evidence for service connection for 
chronic obstructive pulmonary disease and asthma secondary to 
service-connected neurodermatitis

An RO decision in July 1996 denied service connection for 
chronic obstructive pulmonary disease and asthma secondary to 
service-connected neurodermatitis.  Such decision is 
considered final, with the exception that the claim may be 
reopened if new and material evidence has been submitted 
since then, and if so reopened, the claim will be reviewed on 
a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 
9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991). 

In December 1998, the veteran applied to reopen the 
previously denied claim for service connection for chronic 
obstructive pulmonary disease and asthma secondary to 
service-connected neurodermatitis.  As applicable to the 
present appeal, "new and material evidence" means evidence 
not previously submitted to VA decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  [The Board notes that the definition of 
"new and material evidence" was recently revised, but the 
new version only applies to applications to reopen which are 
received by the VA on or after August 29, 2001.  The veteran 
applied to reopen his claim prior to this date, and thus the 
new version does not apply to the instant case.  See 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001); (38 C.F.R. § 3.156(a) 
(2003).]

At the time of the RO's decision in July 1996, service 
connection for asthma had been previously denied.  In a 
February 1961 decision, the RO found that asthma had pre-
existed service, and was not aggravated during service.  VA 
outpatient treatment records dated in the 1980s and 1990s 
show ongoing treatment for complications from chronic 
obstructive pulmonary disease and asthma, with frequent 
hospitalizations resulting from such conditions.  At the time 
of the RO's July 1996 decision, the RO found that there was 
no competent medical evidence of record which linked the 
veteran's service-connected neurodermatitis to his chronic 
obstructive pulmonary disease and asthma, and thus the claim 
was denied.

Evidence received since the RO's July 1996 decision consists 
of VA outpatient treatment and hospital records, a VA 
examination, and testimony presented at a hearing before the 
RO.  

The VA outpatient treatment and hospital records continue to 
show treatment for chronic obstructive pulmonary disease and 
asthma.  

In May 1999, the veteran was given a VA general medical 
examination.  It was noted that he developed asthma during 
childhood, which reportedly became worse during service and 
developed into emphysema.  He was currently wheelchair-bound 
with nasal oxygen, and was dyspneic at rest and worse with 
minimal activity.  On physical examination, he was dyspneic 
upon talking and also while at rest.  Trying to move from his 
wheelchair aggravated his dyspnea.  His chest was barrel-
shaped.  His heart sounds were distant and there was 
kyphosis.  There were diffuse rales and wheezes in both lung 
fields.  Percussion was tympanitic, and respiratory rate was 
22 at rest.  Pulmonary function tests confirmed a severe 
restrictive disease and impairment of diffusion.  It was 
indicated that he was totally disabled.  The examiner's 
diagnoses included severe bronchial asthma/emphysema with 
chronic obstructive pulmonary disease.
At a hearing before the RO in January 2001, the veteran 
testified that his asthma had bothered him since his military 
service and that he had used a spray to treat the condition.  
He said that his asthma eventually resulted in chronic 
obstructive pulmonary disease, and that he received Social 
Security disability benefits because of this condition.  He 
indicated his belief that his service-connected 
neurodermatitis had caused his asthma, and presented articles 
from the Internet in support of his assertions.  

Upon consideration of the evidence of record submitted 
subsequent to the RO's July 1996 decision, the Board finds 
that new and material evidence sufficient to reopen the claim 
has not been submitted.  The additional evidence is not new 
in that the existence of chronic obstructive pulmonary 
disease and asthma was a previously known fact, and the 
additional evidence is also not material in that it does not 
provide a link between chronic obstructive pulmonary disease 
and asthma and the veteran's service-connected 
neurodermatitis.  Such evidence is therefore not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection.  
38 C.F.R. § 3.156.  The Board is unable to find that 
competent medical evidence has been submitted since the RO's 
July 1996 decision which relates the veteran's chronic 
obstructive pulmonary disease and asthma to his service-
connected neurodermatitis.

Since the RO's 1996 decision, the veteran has again asserted 
that his chronic obstructive pulmonary disease and asthma are 
related to his service-connected neurodermatitis; however, 
this assertion was previously considered and is not new 
evidence.  Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).  
Moreover, as a layman the veteran has no competence to give a 
medical opinion on diagnosis or etiology of a condition, and 
his statements on such are not material evidence.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The Board concludes that new and material evidence has not 
been submitted since the 1996 RO decision.  Thus the claim 
for service connection for chronic obstructive pulmonary 
disease and asthma secondary to service-connected 
neurodermatitis is not reopened, and the 1996 RO decision 
remains final.  

II.  Service connection for arthritis secondary to service-
connected neurodermatitis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection will be rebuttably presumed for certain chronic 
disorders, including arthritis, if manifest to a compensable 
degree within the year after active duty.  38 U.S.C.A. § 
§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection may be found in certain instances in which 
a service-connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet.App. 439 (1995).

The veteran's service medical records contain no indication 
of the presence of arthritis, and arthritis is also not shown 
to be present within one year after service, as required for 
presumptive service connection.  However, the veteran seeks 
service connection for arthritis on a secondary basis, as it 
is neither claimed nor shown that arthritis is directly 
related to service.

The veteran asserts that he has arthritis which is secondary 
to his service-connected neurodermatitis.  At his hearing 
before the RO in January 2001, he presented testimony in 
support of his position and said that his arthritis had 
become so bad that he was unable to walk.  

At a January 2003 VA examination, it was noted that the 
veteran had muscle pain and leg cramps and that his activity 
was limited by fatigue and an inability to move his legs due 
to using nasal oxygen.  Following physical examination, the 
examiner stated that evidence of arthritis was not found.  
The examiner commented that it was at least as likely as not 
that the veteran's service-connected neurodermatitis had 
caused or aggravated his myositis, but arthritis was not 
present.  

The Board finds that the above evidence fails to establish 
that the veteran currently has arthritis.  One requirement 
for service connection is that the current existence of the 
claimed condition be shown by competent medical evidence.  
Degmetich v. Brown, 104 F3d 1328 (1997).  Thus, in light of 
the Board's finding that the competent medical evidence of 
record does not establish that the veteran currently has 
arthritis, service connection is not warranted on either a 
direct or secondary basis.  The veteran has asserted that he 
has arthritis and that such is related to his service-
connected neurodermatitis.  However, the veteran is a layman, 
and as such has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  As there is no competent medical 
evidence which establishes that the veteran currently has 
arthritis, service connection may not be granted.

The weight of the credible evidence is against direct or 
secondary service connection for arthritis.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).      

III.  Service connection for systemic lupus erythematous 
secondary to service-connected neurodermatitis

The veteran's service medical records are negative for 
systemic lupus erythematous, and no such condition is shown 
for years after his 1960 discharge from active duty.  He has 
reported that he was diagnosed with lupus in the 1980s, and 
medical records show treatment for the condition in the 
1990s.  It is neither claimed nor shown that this condition 
is directly related to service.

At a January 2003 VA examination, it was noted that the 
veteran had diagnoses of eczema, asthma, neurodermatitis, and 
systemic lupus erythematous.  It was reported that he had 
eczema and asthma as a child, and the eczema worsened and 
caused a full body rash.  He stated that he treated his skin 
daily with topical steroids.  He said he was diagnosed with 
lupus approximately 20 years previously and this was 
confirmed when he had an episode of hair loss 10 years 
previously.  On physical examination, red scaling plaques 
were noted on the face and neck, red excoriated papules were 
noted on the posterior neck, and red scaling plaques were 
noted bilaterally on the arms.  The assessments were eczema 
of the arms and face which was well-controlled with topical 
steroids, asthma (which was common in patients with eczema), 
and neurodermatitis which was under fair control.  The 
examiner opined that neurodermatitis was not aggravating or 
the cause of lupus.  It was indicated that there was no 
evidence of lupus in the skin, but there might be other non-
skin problems which were associated with systemic lupus 
erythematosis.    

The veteran asserts that his systemic lupus erythematous is 
related to his service-connected neurodermatitis, and thus 
should be service-connected on a secondary basis.  The only 
medical evidence of record in this regard is the opinion 
expressed by the 2003 VA examiner that lupus was not caused 
by or aggravated by service-connected neurodermatitis.  While 
the veteran has expressed his belief that there is such a 
relationship, as a layman he has no competence to give a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu, supra.  As there is no competent medical evidence 
which relates systemic lupus erythematous to the veteran's 
service-connected neurodermatitis, service connection is not 
warranted.

The weight of the credible evidence establishes that the 
veteran's systemic lupus erythematous began years after 
service, was not caused by any incident of service, and was 
not caused or worsened by his service-connected 
neurodermatitis.  Systemic lupus erythematous was not 
incurred in or aggravated by active service, and is not 
proximately due to or the result of a service-connected 
disability.  The requirements for direct or secondary service 
connection are not met.  The preponderance of the evidence is 
against the claim for service connection for systemic lupus 
erythematous secondary to service-connected neurodermatitis.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

The application to reopen a claim for service connection for 
chronic obstructive pulmonary disease and asthma secondary to 
service-connected neurodermatitis is denied.

Service connection for arthritis secondary to service-
connected neurodermatitis is denied.

Service connection for systemic lupus erythematous secondary 
to service-connected neurodermatitis is denied.



	                        
____________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


